The instant case originated in a court of ordinary, and went by appeal to a superior court. The bill of exceptions recites that the case was "a caveat to the final return and dismission of the administrators on the estate of," etc. The record contains the caveat, but not the proceeding to which the caveat was directed. A caveat to the final return of the administrators, as filed in the court of ordinary, alleged that it should not be sanctioned, because of acts of waste and mismanagement of assets, and that the estate had not been fully administered. *Page 192 
The answer of the administrators contained a prayer that the caveat be denied, and that letters of dismission issue to them. The ordinary rendered a judgment against the caveat. The superior court on appeal appointed an auditor to pass upon all questions of law and fact. After hearing evidence the auditor filed his report, making certain findings in favor of the caveatrix, but finding generally in favor of the administrators. The caveatrix "excepted, as a matter of law, to the report of the auditor." Subsequently the court entered a final decree overruling such exceptions and sustaining the report of the auditor. The caveatrix excepted, and assigned error on the rulings and on the decree. Held, that the case is neither an equity case nor one involving construction of a will, within the jurisdiction of the Supreme Court. Nor is there other basis for jurisdiction in this court. Therefore the case is transferred to the Court of Appeals, which has jurisdiction. McDowell v. McDowell, 194 Ga. 88
(20 S.E.2d 602), and cit.
Transferred to the Court of Appeals. All the Justicesconcur.
                        No. 14545. JUNE 11, 1943.